State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     104063
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

OMAR WHITE,
                    Appellant.
________________________________


Calendar Date:   May 29, 2014

Before:   Peters, P.J., Rose, Egan Jr., Lynch and Devine, JJ.

                             __________


      M. Joe Landry, Schenectady, for appellant, and appellant
pro se.

      Robert M. Carney, District Attorney, Schenectady (Gerald A.
Dwyer of counsel), for respondent.

                             __________


Peters, P.J.

      Appeal from a judgment of the County Court of Schenectady
County (Drago, J.), rendered January 28, 2011, convicting
defendant upon his plea of guilty of the crime of robbery in the
second degree.

      In full satisfaction of a 37-count indictment, defendant
pleaded guilty to robbery in the second degree and waived his
right to appeal. Prior to sentencing, defendant sent a letter to
County Court expressing his desire to withdraw his plea –
contending that defense counsel had pressured him into pleading
guilty and that he had not been provided with meaningful
representation. Following a colloquy with defendant, County
Court denied his request and thereafter sentenced him, as a
                              -2-                104063

second felony offender, to 12 years in prison, to be followed by
five years of postrelease supervision, and he was ordered to pay
restitution. Defendant appeals.

      We affirm. Contrary to defendant's contention, we conclude
that he made a valid waiver of the right to appeal, as the plea
allocution and signed written waiver demonstrate that defendant
knowingly, intelligently and voluntarily waived his right to
appeal his conviction and sentence (see People v Torres, 110 AD3d
1119, 1119 [2013], lv denied 22 NY3d 1044 [2013]; People v
Marshall, 108 AD3d 884, 884 [2013], lv denied 22 NY3d 957
[2013]). Furthermore, his valid waiver of the right to appeal
precludes his claim that the sentence imposed is harsh and
excessive (see People v Fling, 112 AD3d 1001, 1002 [2013], lv
denied ___ NY3d ___ [June 9, 2014]; People v Passino, 104 AD3d
1060, 1061 [2013], lv denied 22 NY3d 1157 [2014]).

      Defendant further argues that his plea was not knowingly,
intelligently and voluntarily entered due to the fact that, while
he was informed at the time of his plea that a period of
postrelease supervision would be imposed, he was unaware of its
duration. However, inasmuch as defendant was advised by County
Court at the outset of the sentencing proceeding that his
sentence would include five years of postrelease supervision and
he did not raise this issue, his challenge to the voluntariness
of his plea is not preserved for our review (see People v Murray,
15 NY3d 725, 726-727 [2010]; People v Lee, 80 AD3d 1072, 1073
[2011], lvs denied 16 NY3d 832, 833 [2011]). Finally,
defendant's claim that the amount of restitution ordered is not
supported by the record is also unpreserved for our review in
light of his failure to request a restitution hearing or
otherwise contest the amount of the award at sentencing (see
People v Bressard, 112 AD3d 988, 989 [2013], lv denied 22 NY3d
1137 [2014]; People v Empey, 73 AD3d 1387, 1389 [2010], lv denied
15 NY3d 804 [2010]). In any event, the victim impact statement
contained adequate support for the amount ordered (see People v
Thomas, 71 AD3d 1231, 1232 [2010], lv denied 14 NY3d 893 [2010]).

     Rose, Egan Jr., Lynch and Devine, JJ., concur.
                        -3-                  104063

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court